Exhibit 10.6


EMPLOYEE CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT
THIS EMPLOYEE CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT (the
“Agreement”) is entered into as of ____________ __, 20__ (the “Effective Date”),
between The Hershey Company, a Delaware corporation (“Employer” or “Hershey”),
and the undersigned employee of Employer (“Employee”). This Agreement extends
not only to Employee and Hershey, but also to Hershey’s past and present
affiliated and related companies, subsidiaries, joint ventures, affiliated
entities, parent companies and its and their respective successors and assigns,
its and their past, present and future benefit and severance plans, including
the Equity and Incentive Compensation Plan (“EICP”), and its and their
representatives, agents, trustees, officials, shareholders, officers, directors,
employees, attorneys, benefit plan administrators and fiduciaries, both past and
present, in their individual or representative capacities, and all of their
successors and assigns (collectively with Hershey, the “Company”).
WHEREAS, Employee currently serves or is being hired or promoted to serve
Hershey and has received and/or is eligible to receive current and future
Options, RSU and/or PSU (as defined below) awards under the Long Term Incentive
Program of the EICP or any similar or successor plan and/or is currently a
participant in, or may become a participant in, the DB SERP and/or DC SERP (as
defined below).
WHEREAS, Employer possesses certain valuable confidential, proprietary and/or
trade secret information (collectively, “Confidential Information,” as further
defined below) that gives Employer a competitive advantage.
WHEREAS, Employer has developed and maintained, at substantial expense and over
a considerable period of time, Business Relationships.
WHEREAS, as a result of Employee’s past, future, and/or continued employment,
Employee has been and/or will be and/or will continue to be given access to, and
has and/or will continue to assist in, the development and maintenance of
Employer’s Confidential Information and Business Relationships, it is the
parties’ intent to continue to safeguard such Confidential Information and
Business Relationships both during and after the term of Employee’s employment
with Employer.
WHEREAS, Employer’s reputation and present and future competitive position are
dependent upon Employer’s ability to protect its interests in such Confidential
Information and Business Relationships.
WHEREAS, should Employee’s employment with Employer be terminated for any reason
whatsoever, Employer desires: (1) to protect its Confidential Information; (2)
to prevent the Employee from using or disclosing to others such Confidential
Information; and (3) to limit Employee’s ability to solicit other employees,
customers, suppliers, agents, licensees or licensors of Employer.
NOW, THEREFORE, in consideration of (i) Employer employing Employee, (ii)
Employer providing and continuing to provide Employee access to such
Confidential Information and Business Relationships, (iii) Employer making
Option awards, PSU awards, RSU awards and/or other equity awards to Employee
under the next cycle and/or any future cycles in which Employee is eligible to
participate, (iv) if applicable, Employer permitting Employee to participate in
and be eligible to receive amounts in the future under defined benefit or
defined contribution supplemental Employee retirement plans (DB SERP or DC SERP,
as applicable), and/or (v) other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, Employer and Employee
agree as follows:
1.Scope. Employee agrees that he/she is entering into this Agreement knowingly
and voluntarily on Employee’s own behalf and also on behalf of any heirs,
agents, representatives, successors and assigns that Employee has now or may
have in the future. Employee also agrees that this Agreement extends not only to
Employee and Hershey, but also to the Company.
2.    Definitions.
(a)     “Business Relationships” means the Company’s relationships with
customers, suppliers, agents, licensees, licensors and others that likewise give
the Company a competitive advantage.




1

--------------------------------------------------------------------------------





(b)     “Competing Business” means any business, person, entity or group of
business entities, regardless of whether organized as a corporation, partnership
(general or limited), joint venture, association or other organization that (i)
conducts or is planning to conduct a business similar to and/or in competition
with any business conducted or planned by the Company and for which Employee was
employed or performed services in a job or had knowledge of the operations of
such business(es) over the last two (2) years of Employee’s employment with the
Company, or (ii) designs, develops, produces, offers for sale or sells a product
or service that can be used as a substitute for or is generally intended to
satisfy the same customer needs for, any one or more products or services
designed, developed, manufactured, produced or offered for sale or sold by the
Company and for which Employee was employed or performed services in a job or
had knowledge of the operations of such business(es) of the Company during the
two (2) years prior to Employee’s Termination of Employment. Employee
acknowledges that Employee will be deemed to have such knowledge if Employee
received, was in possession of or otherwise had access to Confidential
Information (as defined below) regarding such business. For purposes of
illustration only, Employee acknowledges and understands that each of the
corporations, or entities (and any related entities, subsidiaries, affiliates or
successors) set forth on the Addendum attached hereto is a Competing Business as
of the date hereof. Employee further acknowledges and agrees that the Addendum
attached hereto is not an exhaustive list and is not intended to include all of
the Company’s current or future competitors, which Employee acknowledges may
include other persons or entities in the future. Employee further acknowledges
and understands that if Employee has any question about whether any prior
position which Employee has held at the Company over the last two (2) years is a
Competing Business(es), Employee should contact Employee’s Human Resource
representative.
(c)    “Confidential Information” means trade secrets and other confidential and
proprietary information relating to the Company’s business, including, but not
limited to, information about Hershey’s manufacturing processes; manuals,
recipes and ingredient percentages; engineering drawings; product and process
research and development; new product information; cost information; supplier
data; strategic business information; information related to Hershey’s legal
strategies or legal advice rendered to Hershey; marketing, financial and
business development information, plans, forecasts, reports and budgets;
customer information; new product strategies, plans and project activities; and
acquisition and divestiture strategies, plans and project activities
(d)    “Material Contact” means contact for the purpose of furthering the
Company’s business.
(e)    “Options”, “RSU” and “PSU” shall mean Options, RSU/RS Awards and PSU/PS
Awards, respectively, granted under the EICP.
(f)    “Termination of Employment” means any separation from employment with the
Company regardless of the reason, including any voluntary and involuntary
reason. The termination date for purposes of this Agreement shall be the last
day of Employee’s employment.
(g)    “DB SERP” means The Hershey Company Amended and Restated (2007)
Supplemental Executive Retirement Plan, as amended by Hershey from time to time.
(h)    “DC SERP” means The Hershey Company Defined Contribution Executive
Retirement Plan, as amended by Hershey from time to time.
3.    Non-Disclosure of Confidential Information. Employee acknowledges that due
to the nature of his/her employment and the position of trust that he/she holds
or will hold with Employer, he/she will have access to, learn, be provided with,
and in some cases will prepare and create for Employer Confidential Information.
Employee acknowledges and agrees that Confidential Information, whether or not
in written form, is the exclusive property of Employer, that it has been and
will continue to be of critical importance to the business of Employer, and that
the disclosure of it will cause Employer substantial and irreparable harm.
Accordingly, Employee will not, either during his/her employment or at any time
after the Termination of Employment, use or disclose any Confidential
Information relating to the business of Employer which is not generally
available to the public. Notwithstanding the foregoing provisions of this
Paragraph 3, Employee may disclose or use any such information (i) when such
disclosure or use may be required or appropriate in the good faith judgment of
Employee in the course of performing his/her duties to Employer and in
accordance with Employer policies and procedures, (ii) when required by a court
of law, by any governmental agency having supervisory authority over Employee or
the business of Employer, or by any administrative or legislative body
(including a committee thereof) with apparent jurisdiction, or (iii) with the
prior written consent of


2



--------------------------------------------------------------------------------





Employer’s General Counsel. Notwithstanding anything herein to the contrary,
Employee understands and agrees that his/her obligations under this Agreement
shall be in addition to, rather than in lieu of, any obligations Employee may
have under any applicable statute or at common law.
4.    Non-Competition. Employee acknowledges that due to the nature of his/her
employment with Employer, he/she has and will have access to, contact with, and
Confidential Information about the Company’s business and Business
Relationships. Employee acknowledges that Employer has incurred considerable
expense and invested considerable time and resources in developing its
Confidential Information and Business Relationships, and that such Confidential
Information and Business Relationships are critical to the success of Employer’s
business. Accordingly, both (i) during the term of his/her employment with the
Company, and (ii) for a period of twelve (12) months following the Termination
of Employment, Employee, except in the performance of his/her duties to
Employer, shall not, without the prior written consent of Employer’s Chief Human
Resources Officer, directly or indirectly serve or act in a consulting, employee
or managerial capacity, or engage in oversight of any person who serves or acts
in a consulting, employee or managerial capacity, as an officer, director,
employee, consultant, advisor, independent contractor, agent or representative
of a Competing Business. This restriction shall apply to any Competing Business
that conducts business or plans to conduct business in the same or substantially
similar geographic area in which Employee was employed or, directly or
indirectly, performed services for the Company during the two (2) years prior to
his/her Termination of Employment. Employee acknowledges (i) that the Company’s
business is conducted throughout the United States and the world, (ii)
notwithstanding the state of incorporation or principal office of Hershey, it is
expected that the Company will have business activities and have valuable
Business Relationships within its industry throughout the United States and
around the world, and (iii) as part of Employee’s responsibilities, Employee has
conducted or may conduct business throughout the United States and around the
world in furtherance of the Company’s business and its relationships.
1.    Non-Solicitation. Employee acknowledges that the Company has invested and
will invest significant time and money to recruit and retain its employees and
to develop valuable, continuing relationships with existing and prospective
clients and customers of the Company. Accordingly, recognizing that Employee has
obtained and will obtain valuable information about employees of the Company and
their respective talents and areas of expertise and information about the
Company’s customers, suppliers, business partners, and/or vendors and their
requirements, Employee agrees both (i) during the term of his/her employment,
and (ii) for a period of twelve (12) months following his/her Termination of
Employment, Employee, except in the performance of his/her duties to Employer,
shall not directly or indirectly (including as an officer, director, employee,
consultant, advisor, agent or representative), for himself/herself or on behalf
of any other person or entity:
(a)    for any purpose that is in competition with any of the aspects of the
Company’s business, solicit, take away or engage, or participate in soliciting,
taking away or engaging, any customers, suppliers, agents, licensees or
licensors of the Company with whom Employee had contact while employed by
Employer, or about whom Employer had access to Confidential Information as a
result of Employee’s employment; or
(b)     recruit, hire, or attempt to recruit or hire, or solicit or encourage to
leave their employment with the Company (either directly or by assisting
others), any Company employee with whom Employee had Material Contact during the
last two (2) years of Employee’s employment with Hershey. Notwithstanding the
foregoing, this paragraph shall not be violated by (i) general advertising or
solicitation not specifically targeted at employees of the Company, or (ii)
actions taken by any person or entity with which Employee is associated if
Employee is not directly or indirectly involved in any manner in the matter and
has not identified such employee of the Company for recruiting or solicitation.
2.    Non-Disparagement. Both (i) during the term of his/her employment with
Employer, and (ii) following his/her Termination of Employment, Employee shall
not make any public statements that disparage the Company, its employees,
officers, directors, products or services, provided that, notwithstanding the
foregoing, truthful statements made in the course of sworn testimony in
administrative, judicial or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), normal competitive-type
statements, and statements made in the good faith performance of the Employee’s
duties to Employer shall not constitute a violation of this clause. For purposes
of this provision, “disparage” means to express a negative opinion or; speak of
in a slighting way; belittle.
3.    Return of Materials. Upon Termination of Employment, Employee shall return
to Employer all Company property that Employee has in his/her possession,
including but not limited to any materials relating to or


3



--------------------------------------------------------------------------------





containing Confidential Information or information about Business Relationships
that Employee obtained through Employee’s employment with Employer.
4.    Cooperation. Employees agrees that, at any time, after Employee’s
Termination of Employment, he/she will cooperate with the Company in (i) all
investigations of any kind, (ii) help to prepare and review documents and
meetings with Company attorneys, and (iii) provide truthful testimony as a
witness or a declarant during discovery and/or trial in connection with any
present or future court, administrative, agency or arbitration proceeding
involving the Company and with respect to which Employee has relevant
information
5.    Violation of Paragraphs 3, 4, 5, 6, 7 or 8. Employee acknowledges
Employer’s valid and protectable interest in aligning the long-term interests of
valued employees with those of Employer by providing Employee an ownership
interest in the Employer through the EICP and other incentive programs and
otherwise, and likewise acknowledges Employer’s valid and protectable interest
in preventing former employees whose interests become adverse to the Employer
from maintaining an ownership or other interest in the Employer. Accordingly,
Employee agrees that if he/she violates any of Paragraphs 3, 4, 5, 6, 7 or 8
above (the date on which any such violation occurs is the “Date of Breach”),
such violation could cause immediate harm to Employer and that Employer may, in
its sole discretion, in addition to any other remedies available to it at law
(including without limitation monetary damages) or in equity (including without
limitation temporary, preliminary and/or permanent injunctive relief):
(a)    cancel any unvested portion of any and all PSU and RSU awards;
(b)    cancel any unexercised stock options;
(c)    require Employee to pay Employer the full value of any benefits received
by Employee during the period twelve (12) months prior to Employee’s last date
of employment through the Date of Breach, from (i) PSUs, (ii) RSUs, and (iii)
the exercise of any options;
(d)    cancel any unpaid benefits of Employee under the DB SERP and DC SERP;
and/or
(e)    require Employee to pay Employer the full value of any benefits already
received by Employee under the DB SERP or DC SERP (including for this purpose
amounts that would have been received but for Employee’s election to defer such
amounts under the Deferred Compensation Plan).
6.    Employee acknowledges that a remedy at law for any breach or threatened
breach of this Agreement would be inadequate and therefore agrees that the
Company shall be entitled to injunctive relief in case of any such breach or
threatened breach. Employee acknowledges and agrees that the Company may apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief (without posting a bond or other security) in order to
enforce or prevent any violation of this Agreement, and that money damages would
not be an adequate remedy. Employee acknowledges and agrees that a violation of
this Agreement would cause irreparable harm to the Company. The Company’s right
to injunctive relief shall be cumulative and in addition to any other remedies
available by law or equity. If a court determines that Employee has breached or
threatened to breach this Agreement, Employee agrees to reimburse the Company
for all reasonable attorneys’ fees and costs incurred in enforcing such terms.
However, nothing contained herein shall be construed as prohibiting the Company
from pursuing any other available remedies, which may include, but not be
limited to, contract damages, lost profits and punitive damages. Employee
further agrees that in the event he/she later believes that any provision hereof
is not enforceable for any reason, Employee will not act in violation of any
such provision until such time as a court of competent jurisdiction enters a
final judgment with respect to enforceability.
7.    Entire Agreement. Employee acknowledges and agrees that (a) this Agreement
includes the entire agreement and understanding between the parties with respect
to the subject matter hereof, and may be amended, modified or changed only by a
written instrument executed by Employee and Employer, and (b) violation of
Paragraphs 3, 4, 5, 6, 7 or 8 hereof may cause Employee to lose the right to
receive, or may obligate Employee to repay to Employer, amounts awarded or
accrued under various plans and programs of Employer as described herein. No
provision of this Agreement may be waived except by a writing executed and
delivered by the party sought to be charged. Any such written waiver will be
effective only with respect to the event or circumstance described therein and
not with respect to any other event or circumstance, unless such waiver
expressly provides to the contrary.


4



--------------------------------------------------------------------------------





8.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to principles of
conflict of laws. Employee expressly consents that: (a) any action or proceeding
relating to a breach or the enforceability of this Agreement will be brought
only in the federal or state courts, as appropriate, located in the Commonwealth
of Pennsylvania; and (b) any such action or proceeding will be heard without a
jury. Employee expressly waives the right to bring any such action in any other
jurisdiction and to have such action heard before a jury regardless of where
such action is filed.
(b)    All notices and other communications hereunder shall be in writing; shall
be delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid or by a nationally
recognized courier service such as Federal Express; shall be deemed delivered
upon actual receipt; and shall be addressed as follows:
If to Employer:
The Hershey Company
100 Crystal A Drive
Hershey, Pennsylvania 17033
ATTN: Senior Vice President, Chief Human Resources Officer
If to Employee:
At the address set forth with the signature below,
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
(c)    If a court of competent jurisdiction determines that any provision of
this Agreement is unenforceable as written, that provision will be enforceable
to the maximum extent permitted by law and will be reformed by the court to make
the provision enforceable in accordance with the Company’s intent and applicable
law.
(d)    The Company’s failure to enforce any provision of this Agreement will not
be interpreted as a waiver of its right to enforce that provision in the future.
(e)    Employee agrees that while employed and during the twelve (12) months
following Termination of Employment, Employee will notify any future employers
of Employee’s obligations under this Agreement and authorizes Employer to
provide notice of the provisions of this Agreement to any future employers of
Employee.
(f)    Employee represents that Employee is free to enter into this Agreement
and is not currently bound by any post-employment restrictive covenants of any
former employer that would restrict or prohibit Employee from performing
Employee’s duties for Employer. Employee further represents that Employee’s
employment with Employer will not, to the best of Employee’s knowledge, require
Employee to inevitably disclose any confidential information of any prior
employer and that Employee will not disclose to the Company confidential
information of a prior employer in violation of the terms of any binding
non-disclosure obligation or applicable law.
(g)    Employee acknowledges and agrees that the restrictions set forth in
Paragraphs 3, 4, 5, 6, 7 and 8 of this Agreement are reasonable and necessary
for the protection of the Company’s Confidential Information and Business
Relationships, and do not impose any undue economic hardship on Employee or
otherwise preclude Employee from obtaining gainful employment should Employee
cease to be employed by the Employer.
(h)    Employee understands and agrees that nothing in this Agreement shall be
construed in any way as an agreement or guarantee of employment. Employee also
understands and agrees that while he or she is eligible to receive awards under
the EICP and/or amounts under the DB SERP and/or DC SERP, the granting of any
such awards and/or receipt of amounts under such awards or plans is subject to
the terms and conditions of the awards, EICP and


5



--------------------------------------------------------------------------------





such plans, and that nothing set forth herein shall be deemed to guarantee to
Employee any specific amount of awards or compensation will be made to or earned
by Employee.
EMPLOYEE HAS READ AND REVIEWED THIS AGREEMENT IN ITS ENTIRETY AND HAS BEEN GIVEN
AN OPPORTUNITY TO ASK QUESTIONS ABOUT IT AND TO CONSULT WITH AN ATTORNEY.
EMPLOYEE FULLY UNDERSTANDS THE TERMS OF THIS AGREEMENT AND KNOWINGLY AND FREELY
AGREES TO ABIDE BY THEM.






IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.


EMPLOYEE:
 


_______________________________________


Print Name and Address:


Sample Person
Street Address
City, State / Province, Country




 
EMPLOYER:
The Hershey Company, a Delaware corporation




By:


_____________________________________________
Senior Vice President, Chief Human Resources Officer









6

